UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7052


WILLIAM LEE BRADSHAW,

                Plaintiff – Appellant,

          v.

MR. HARDEN, Lt.; MR. BURKE, Sgt.,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00225-gec-mfu)


Submitted:   October 14, 2010             Decided:   November 24, 2010


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Bradshaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    Lee     Bradshaw       appeals    the     district    court’s

dismissal of his 42 U.S.C. § 1983 (2006) complaint for failure

to state a claim upon which relief can be granted.                               See 28

U.S.C. § 1915A(b)(1) (2006).

            The    complaint     alleged      that   defendants,         supervisory

officials   at    Augusta    Correctional       Center,    violated       Bradshaw’s

rights under the Eighth Amendment by failing to protect him from

assault by other inmates.         According to the complaint, a prison

official issued Bradshaw cleaning supplies, including a long-

handled mop and a long-handled broom, in violation of written

prison policy authorizing only inmates designated as “housemen”

to possess such supplies without supervision.                    Bradshaw alleged

that the cleaning supplies were subsequently used by two inmates

to assault him.

            The individual officer alleged to have violated the

cleaning-supplies policy was not named in Bradshaw’s complaint.

Instead, those named as defendants have supervisory roles at the

prison and Bradshaw alleges that they violated his rights by

failing to enforce the cleaning-supplies policy.                      However, as

noted by the district court, Bradshaw does not allege any facts

that would have put defendants on notice that the policy was

being   violated.       As     such,   Bradshaw         cannot    show    that      the

supervisors      demonstrated    deliberate      indifference       to,     or    tacit

                                          2
authorization           of,       the      conduct           of     their           subordinates.

Accordingly,          the   district        court      did        not    err       in    dismissing

Bradshaw’s       complaint          insofar      as    it     relied          on    a    theory    of

supervisory liability.               See Slakan v. Porter, 737 F.2d 368, 372-

73 (4th Cir. 1984).

               Bradshaw       also      alleged       that    defendants            violated       his

rights    by    failing        to    protect         him    when        his    assailants         were

released       back     into      the     general      prison        population.             Again,

however,       there        was      no    indication             that        defendants          were

deliberately          indifferent         to    a     potential           risk      of     harm     to

Bradshaw.       See Farmer v. Brennan, 511 U.S. 825, 835-37 (1994).

Indeed, Bradshaw failed to indicate that such a risk existed.

Notably, after Bradshaw was treated for the injuries resulting

from the assault, but before he was released to the general

population, he signed a form indicating that he did not fear for

his   safety     in     the    general         population.              Also,      there    was    no

evidence indicating that the two inmates who assaulted Bradshaw

threatened or harmed him in any way after their return to the

general    prison       population.            We     are    disinclined           to    hold     that

defendants were deliberately indifferent to a risk of which they

were unaware.

                 Accordingly, we affirm the decision of the district

court to dismiss Bradshaw’s complaint.                             We dispense with oral

argument because the facts and legal contentions are adequately

                                                 3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4